               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION
DAMIEN LAMONT GLOVER,            )
                                 )
     Movant,                     )
                                 )
v.                               )            CV418-020
                                 )            CR416-258
UNITED STATES OF AMERICA,        )
                                 )
     Respondent.                 )

                               ORDER

     The Court failed to note that in considering Glover’s amended 28

U.S.C. § 2255 motion to vacate his sentence (doc. 116) it implicitly

granted his motion to amend his § 2255 motion. See doc. 117 (Report and

Recommendation     recommending      denial   of   Glover’s   motion   and

considering both doc. 94, his original motion, and doc. 116, his amended

motion). For docket clarification, that motion (doc. 116) is GRANTED.

     SO ORDERED, this 13th day
                             y of March,, 2019.
                                             9

                                 ______________________________
                                 __
                                  ___________________________
                                 CHRIS     E L. RAY
                                  HRISTOPHER
                                    I TOPH
                                         HER
                                 UNITED STATES MAGISTRATE JU
                                                           UDGE
                                 SOUTHERN DISTRICT OF GEORGIA
